Order issued October    1...1 , 2012




                                              In The
                                   otnurt nf Appeals
                         ltift}f llistrirt nf IDexas at llallas
                                       No. 05-12-00156-CV


               COLONIAL MUTUAL INSURANCE CO., ET AL., Appellants

                                                 v.
 GREGORY DUANE FRAZIER, TRUSTEE OF THE R & P ARLEDGE CHILDREN'S
    TRUST, AS SOLE SHAREHOLDER AND BENEFICIAL OWNER OF THE
           ASSETS OF EXPRESSWAY FINANCIAL, INC., Appellee


                                            ORDER

       We GRANT appellants' October 23, 2012 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before November 13, 2012.